Title: Mary Smith Cranch to Abigail Adams, 29 November 1797
From: Cranch, Mary Smith
To: Adams, Abigail


        
          
            My dear Sister
            Quincy November 29th 1797
          
          I thank you for your Letter of the 15th of Novbr. before this I hope you have receiv’d another Letter from me but I shall be very cautious what I Say if tis liable to be inspected by the President without your leave he thought he must Say Something I suppose make his

peace with me for taking Such libertys. I do not remember what I writ but I believe no treason.
          I am glad mrs Smith has heard from the Colln. I thought he could not have neglected her in such a manner. I believe her Boys are well but I have not heard a word since the Letter you receiv’d only by mr & mrs Smith I wonder Sister has not written to mrs Smith I will write to her about it—
        
        
          
            Decm: 3d
          
          Thus far I had written when Mrs Bond came in to make me a visit of a few days. So that I had only time to send you a few lines last week
          I have deliver’d your message to mr. Whitman & he returns his very best respects to the President & you with his thanks for your approbation & wishes, & assures you that they have great weight with him: but Still the coldness of mr & mrs Black with the distance of Deacon webb tho they all promise to be very friendly to him will prevent his acceptance of our offer. mr Cranch would have him venture I think he would be very happy here. but he is too nice mr & mrs Black are obstinate mrs Spear admires the man but her Husband does not like him because he Studies law mrs webb has given him her vote & the People in general warmly advocate his Settling he din’d with Captain Beal a thanksgiving day & has been in town ever Since: din’d, with Capn. Adams yesterday but mr Black has not taken the least notice of him—yet he says to mr Cranch—I will be very Friendly to mr whitman if he Settles here— mr w will Send his answer tomorrow but it will be in the negative— I am certain Mr Black will be Sorry for his behavior. he Should have Told mr whitman his objections & convers’d upon the Subject mr W gave him Several openings but he wav’d it— there will be warm work at the next town meeting— mr W is too good a Preacher to be lost. so, another difficulty in mr Ws mind is, there does not appear to be Spot of ground for him to Build a House on which would be handy to the meeting house. a Single man he says might take time to accomidate himself but he must have a place to put his Family in— I hope we Shall get fix’d Soon or we Shall split all to peices
          What a wretched peice of business was the Slip of paper you inclos’d it cannot hurt the President—but Shews there Spite their gall & venom— there was Something very affecting in the old mans address— I dare Say he went away as much gratified by the obliging

manner he was receiv’d tis a wonder if he does not come again & bring his wife to see madam— I hope you invited him— The Presidents Speech is much admir’d but I think it contains a gloomy picture— I was glad to hear of your Sons welfair will you remember my Love to them when you write & offer my congratulations to your eldest upon his marriage— I have had a Letter from mrs Cranch within a day or two She is much better & the children quite well but She was oblig’d to wean her baby my Letters to her had more affect upon her than her medcine mr & mrs Norton & their little ones are well mrs Greenleaf has a Boil gathering under her arm tis very troublesome She is otherways well— Cousen Eliza Sends her duty to you & desires you would not bespeak the cap yet as she fears it will be out of fashon before She shall want it— the Swain has not had any business at mr Marshes Since he brought her from Boston about a month Since Parson Montague has waited upon her this evening to see her mother— Sister is nicely
          your affairs go on well at your house I des[ign] to go there again soon & see that all is Safe I hope you w[ill be] able to return earley in the spring / to your affectionate Sister
          
            M Cranch
          
        
      